DETAILED ACTION
The office action is responsive to an application filed on 10/17/19 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Objections
1.	Claims 2, 4, 7-8, 12-13 and 15 objected to because of the following informalities:  In claim 2, the claim language states “the step of mating the first unit cell with a second unit cell, etc.”.  The examiner notes that claim 1, which claim 2 depends upon does not mention a second unit cell or a second natural space data structure, which results in an antecedent basis issue.  For the purpose of examination, the examiner considers the claim language to state “a step of mating the first unit cell with a second unit cell, etc.”.
Claim 2 recites the limitation " the step of mating the first unit cell " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, the claim language states “the step of demating the first unit cell and the second unit cell, etc.”.  For the purpose of examination, the examiner considers the claim language to state “a step of demating the first unit cell and the second unit cell, etc.”.
Claim 4 recites the limitation " the step of demating the first unit cell and the second unit cell " in lines 1-2vof the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, the claim language states “further comprising the step of expressing the conditional feature if the first unit cell is located on an exterior surface of the lattice structure”.  For the purpose of examination, the examiner considers the claim language to state “further 
Claim 7 recites the limitation " the step of expressing the conditional feature " in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, the claim language states “the step of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape”.  For the purpose of examination, the examiner considers the claim language to state “further comprising selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape”.
Claim 8 recites the limitation " the step of selecting a finite element shape " in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the first shape " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 13, the claim language states “the step of generating a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure”. For the purpose of examination, the examiner considers the claim language to state “generating a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure”.
Claim 13 recites the limitation " the step of generating a second design space data structure and a second natural space data structure " in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation " the step of modifying the second unit cell " in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 states “the step of linking the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell.”.  Claim 19 depends from claim 17.  Claim 17 does not mention a second unit cell.  For the purpose of examination, the examiner considers linking the first unit cell to the modified first unit cell, since its different that the first unit cell.



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 12 and 17
Regarding step 1, claims 1, 12 and 17 are directed towards a method which is eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “generating a first design space data structure such that the first unit cell includes the first design space data structure and the first natural space data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of generating a finite element mesh having a plurality of finite elements including a first finite element; generating a first natural space data structure such that the first finite element includes the first natural space data structure; generating a first unit cell corresponding to the first finite element; modifying the first unit cell 
Also, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component.  Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim does not include the additional element of a processor.  However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 12
Regarding step 2A, prong 2, the limitation of mating the first unit cell with a second unit cell via the first natural space data structure, the second unit cell corresponding to a second finite element having a second shape different than the first shape amounts to extra-solution activity, where a first unit cell is mated with the second unit cell via the first natural space data structure.  This limitation functions as a generic computer function, where a program is run based on the input of a user.
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
Claim 17
Regarding step 2A, prong 2, the limitations of modifying the first finite element to a deformed state; and modifying the first unit cell according to the deformed state of the first finite element via the first natural space data structure so that the first unit cell has a desired shape amounts to extra-solution activity, where the first finite element is modified to a deformed state, and the first unit cell is modified according to the deformed state of the first finite element via the first natural space data structure.  These limitations function as a generic computer function, where a program is run based on the input of a user.
Claim 2
Dependent claim 2 recites “the step of mating the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claim 3
Dependent claim 3 recites “wherein the step of mating the first unit cell with the second unit cell includes linking the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph”.  This limitation of linking the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph functions as a generic computer function, where the linking of the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph is performed.
Claim 4
Dependent claim 4 recites “the step of demating the first unit cell and the second unit cell by unlinking the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph”.  This limitation of unlinking the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph functions as a generic computer function, where the unlinking of the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph is performed.
Claim 5
Dependent claim 5 recites “modifying the first unit cell via the first natural space data structure such that the first unit cell includes an interfacing feature; and mating the interfacing feature of the first unit cell with an interfacing feature of the second unit cell”.  These limitations 
Claim 6
Dependent claim 6 recites “the step of modifying the first unit cell to have a conditional feature via the first natural data structure”.  This limitation of the step of modifying the first unit cell to have a conditional feature via the first natural data structure functions as a generic computer function, where the modifying of the first unit cell has a conditional feature via the first natural data structure, which is being performed. 
Claim 7
Dependent claim 7 recites “the step of expressing the conditional feature if the first unit cell is located on an exterior surface of the lattice structure”.  This limitation of the step of expressing the conditional feature if the first unit cell is located on an exterior surface of the lattice structure functions as a generic computer function, where the expressing the conditional feature is performed if the first unit cell is located on an exterior surface of the lattice structure.
Claim 8
Dependent claim 8 recites “the step of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape”.  This limitation of the step of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape functions as a generic computer function, where the 
Claim 9
Dependent claim 9 recites “modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter”.  This limitation of modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter, functions as a generic computer function, where the modifying the first unit cell via the first design space data structure is performed according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter.
Claim 10
Dependent claim 10 recites “the step of selecting the first design space data structure from a plurality of design space data structures according to a design space data structure input from a user”. This limitation of the step of selecting the first design space data structure from a plurality of design space data structures according to a design space data structure input from a user functions as a generic computer function, where the selecting the first design space data structure from a plurality of design space data structures is performed according to a design space data structure input from a user.
Claim 11
Dependent claim 11 recites “the step of selecting the first natural space data structure from a plurality of natural space data structures such that the first natural space data structure 
Claim 13
Dependent claim 13 recites “the step of generating a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure”.  This limitation of the step of generating a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure functions as a generic computer function, where the generating a second design space data structure and a second natural space data structure is performed. 


Claim 14
Dependent claim 14 recites “the step of generating the second unit cell such that the second unit cell corresponds to the second finite element”.  This limitation of the step of generating the second unit cell such that the second unit cell corresponds to the second finite element functions as a generic computer function, where the generating the second unit cell is performed to correspond it to the second finite element.
Claim 15

Claim 16
Dependent claim 16 recites “the step of modifying the second unit cell via the second natural space data structure to correspond to the modifications of the second unit cell in the second design space data structure”.  This limitation of the step of modifying the second unit cell via the second natural space data structure to correspond to the modifications of the second unit cell in the second design space data structure, functions as a generic computer function, where the modifying of the second unit cell is performed to correspond the second unit cell o the modifications of the second unit cell in the second design space data structure.
Claim 18
Dependent claim 18 recites “wherein the step of modifying the first finite element to a deformed state includes selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape”. This limitation of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape, functions as a generic computer function, where the selecting of a finite element shape from a plurality of shapes is performed.
Claim 19
Dependent claim 19 recites “the step of linking the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell”.  This limitation of the step of linking the first unit cell with a second unit cell via the 
Claim 20
Dependent claim 20 recites “modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter”.  This limitation of modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter, functions as a generic computer function, where modifying of the first unit cell via the first design space data structure is performed according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musuvathy (U.S. PGPub 2015/0193559) in view of Wang et al. (U.S. PGPub 2017/0103510).

Examiner’s note:  Regarding the limitation of claim 1 that states “generating a first natural space data structure such that the first finite element includes the first natural space data structure, the examiner considers the rod or beam element representation as being the first natural space data structure, since the finite element includes the first natural space data structure, see paragraph [0040] and Fig. 5 of the Musuvathy reference.
Regarding the limitation of claim 1 that states “generating a first unit cell corresponding to the first finite element”, the examiner considers a CAD model of lattice template as being the first unit cell, since the first unit cell can be a CAD model, see paragraph [0007] of the specification and paragraph [0041] and Fig. 6 of the Musuvathy reference.
Regarding the limitation of claim 1 that states “generating a first design space data structure such that the first unit cell includes the first design space data structure and the first natural space data structure”, the examiner considers the design area to be the first design space data structure, since the lattice is created in that area, see paragraphs [0044], [0053] and Figs. 9A-9E of the Musuvathy reference.

With respect to claim 1, Musuvathy discloses “generating a finite element mesh having a plurality of finite elements including a first finite element” as [Musuvathy (paragraph [0040], Fig. 5)];
“generating a first natural space data structure such that the first finite element includes the first natural space data structure” as [Musuvathy (paragraph [0040], Fig. 5)] Examiner’s interpretation: The examiner considers the rod or beam element representation as being the first natural space data structure, since the finite element includes the first natural space data structure;
“generating a first unit cell corresponding to the first finite element” as [Musuvathy (paragraph [0041], Fig. 6)] Examiner’s interpretation: The examiner considers a CAD model of lattice template as being the first unit cell, since the first unit cell can be a CAD model, see paragraph [0007] of the specification;
“generating a first design space data structure such that the first unit cell includes the first design space data structure and the first natural space data structure” as [Musuvathy (paragraph [0044], paragraph [0053], Figs. 9A-9E)] Examiner’s interpretation: A lattice is created within this design area;
“modifying the first unit cell via the first design space data structure according to user inputs” as [Musuvathy (paragraph [0046], Fig. 10)];
“and modifying the first unit cell via the first natural space data structure to correspond to the modifications of the first unit cell in the first design space data structure.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The lattice structures can be edited, which demonstrates that they can be modified;

Wang et al. discloses “A method of creating a lattice structure for a part formed via additive manufacturing” as [Wang et al. (Abstract, paragraph [0006] – [0007])];
Musuvathy and Wang et al. are analogous art because they are from the same field endeavor of analyzing a model of 3D object that can be printed.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Musuvathy of creating a 3D lattice structure for a part by incorporating A method of creating a lattice structure for a part formed via additive manufacturing as taught by Wang et al. for the purpose of scanning a real world object and constructing a digital model of that object.
The motivation for doing so would have been because Wang et al. teaches that by performing a pre-scan of a 3D object and generating a model of the 3D object from the pre-scan, the ability to analyze the model to identify a property of the 3D object predictive of a reconstruction of the 3D object can be accomplished (Wang et al. (paragraph [0005], paragraph [0008]).

Examiner’s note: Regarding claim 2, as stated above, it’s unclear where the mating step and second unit cell is in claim 1.  For purpose of examination, the examiner considers the phrase “the step of mating the first unit cell”, to be “a step of mating the first unit cell”.  Also, the structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 2, the combination of Musuvathy and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “the step of mating the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: As stated above, it’s unclear where the mating step and second unit cell is in claim 1.  For purpose of examination, the examiner considers the phrase “the step of mating the first unit cell”, to be “a step of mating the first unit cell”.  As shown in Fig. 10 of the Musuvathy reference, lattice structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell;

Examiner’s note: Regarding claim 3, the user can modify the lattice structures, which demonstrates that a first and second finite element can be linked.  Also, as shown in Fig. 10 of the Musuvathy reference, there are labels for the parts of the object, see paragraph [0046] and Fig. 10 of the Musuvathy reference.
With respect to claim 3, the combination of Musuvathy and Wang et al. discloses the method of claim 2 above, and Musuvathy further discloses “wherein the step of mating the first unit cell with the second unit cell includes linking the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the lattice structures, which demonstrates that a first and second finite element can be linked.  Also, as shown in Fig. 10 of the Musuvathy reference, there are labels for the parts of the object;

Examiner’s note: Regarding claim 4, the user can modify the lattice structures, which demonstrates that a first and second finite element can be unlinked, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 4, the combination of Musuvathy and Wang et al. discloses the method of claim 2 above, and Musuvathy further discloses “the step of demating the first unit cell and the second unit cell by unlinking the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph.” as [Musuvathy (paragraph [0046], Fig. 10)]  Examiner’s interpretation: The user can modify the lattice structures, which demonstrates that a first and second finite element can be unlinked.

Examiner’s note: Regarding the limitation of claim 5 that states “and mating the interfacing feature of the first unit cell with an interfacing feature of the second unit cell”, the user can modify the lattice structures with different features, which demonstrates an interfacing feature is mated to a first unit cell, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 5, the combination of Musuvathy and Wang et al. discloses the method of claim 2 above, and Musuvathy further discloses “modifying the first unit cell via the first natural space data structure such that the first unit cell includes an interfacing feature” as [Musuvathy (paragraph [0046], Fig. 10)];
“and mating the interfacing feature of the first unit cell with an interfacing feature of the second unit cell.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The 

With respect to claim 6, the combination of Musuvathy and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “the step of modifying the first unit cell to have a conditional feature via the first natural data structure.” as [Musuvathy (paragraph [0046], Fig. 10)];

With respect to claim 7, the combination of Musuvathy and Wang et al. discloses the method of claim 6 above, and Musuvathy further discloses “the step of expressing the conditional feature if the first unit cell is located on an exterior surface of the lattice structure.” as [Musuvathy (paragraph [0046], Fig. 10)];

Examiner’s note: Regarding claim 8, the user can modify the lattice structures with different features, which demonstrates a finite element shape from a plurality of shapes can be selected, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 8, the combination of Musuvathy and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “the step of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the lattice structures with different features, which demonstrates a finite element shape from a plurality of shapes can be selected;

Examiner’s note: Regarding claim 9, the user can modify the model of the lattice structures with different features, which demonstrates the first unit cell can be modified, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 9, the combination of Musuvathy and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the model of the lattice structures with different features, which demonstrates the first unit cell can be modified;

With respect to claim 10, the combination of Musuvathy and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “the step of selecting the first design space data structure from a plurality of design space data structures according to a design space data structure input from a user.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

With respect to claim 11, the combination of Musuvathy and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “the step of selecting the first natural space data structure from a plurality of natural space data structures such that the first natural space data structure corresponds to the selected natural space data structure.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

Examiner’s note: Regarding the limitation of claim 12 that states “mating the first unit cell with a second unit cell via the first natural space data structure, the second unit cell corresponding to a second finite element having a second shape different than the first shape”, the model of the lattice structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell, see paragraphs [0031], [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 12, Musuvathy discloses “mating the first unit cell with a second unit cell via the first natural space data structure, the second unit cell corresponding to a second finite element having a second shape different than the first shape.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)] Examiner’s interpretation: The model of the lattice structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell;
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
Examiner’s note: Regarding claim 13, Having hexahedral elements that are replaced with lattice template skeleton, demonstrates that there are multiple elements that are connected to form an object, see paragraphs [0040] – [0042] and Figs. 6A, 6B, 7A and 7B of the Musuvathy reference.

With respect to claim 13, the combination of Musuvathy and Wang et al. discloses the method of claim 12 above, and Musuvathy further discloses “the step of generating a second Examiner’s interpretation: Having hexahedral elements that are replaced with lattice template skeleton, demonstrates that there are multiple elements that are connected to form an object; 

With respect to claim 14, the combination of Musuvathy and Wang et al. discloses the method of claim 13 above, and Musuvathy further discloses “the step of generating the second unit cell such that the second unit cell corresponds to the second finite element.” as [Musuvathy (paragraph [0040] – [0042], Figs. 6A, 6B, 7A and 7B)];

With respect to claim 15, the combination of Musuvathy and Wang et al. discloses the method of claim 14 above, and Musuvathy further discloses “the step of modifying the second unit cell via the second design space data structure according to user inputs.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

With respect to claim 16, the combination of Musuvathy and Wang et al. discloses the method of claim 15 above, and Musuvathy further discloses “the step of modifying the second unit cell via the second natural space data structure to correspond to the modifications of the second unit cell in the second design space data structure.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

Examiner’s note: Regarding the limitation of claim 17 that states “modifying the first finite element to a deformed state”, the user can modify the model of the lattice structures with different features, which demonstrates the first finite element is modified to a deformed state, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 17, Musuvathy discloses “modifying the first finite element to a deformed state” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the model of the lattice structures with different features, which demonstrates the first finite element is modified to a deformed state;
“and modifying the first unit cell according to the deformed state of the first finite element via the first natural space data structure so that the first unit cell has a desired shape.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
With respect to claim 18, the combination of Musuvathy and Wang et al. discloses the method of claim 17 above, and Musuvathy further discloses “wherein the step of modifying the first finite element to a deformed state includes selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

Examiner’s note: Regarding claim 19, the user can modify the model of the lattice structures, which demonstrates that first unit cell can be linked with a second unit cell, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 19, the combination of Musuvathy and Wang et al. discloses the method of claim 17 above, and Musuvathy further discloses “the step of linking the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the model of the lattice structures, which demonstrates that first unit cell can be linked with a second unit cell;

With respect to claim 20, the limitations of the claim recite the same substantive limitations of claim 9 above and are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Anderson et al. (U.S. PGPub 2014/0278265) is an automated method of verifying a part includes scanning the part to create a three-dimensional computer-based model of the part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147